Citation Nr: 1046694	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an increased rating for cervical disc disease 
and arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from March 2006 and December 2007 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

Historically, a claim of entitlement to service connection for a 
low back disability was denied by the RO in an unappealed 
November 1991 rating decision.  The claim was again denied in 
subsequent unappealed rating actions, most recently in May 2005.  
The Veteran sought to reopen his claim of service connection for 
a low back disability in January 2007.  Such request was denied 
in the December 2007 rating decision currently on appeal, which 
also denied the Veteran's claims of service connection for PTSD 
and entitlement to a higher rating for a cervical spine 
disability.  The request for a higher rating for a left knee 
disability stems from the March 2006 rating action on appeal.  

The Board notes that the RO appears to have considered the claim 
of service connection for a low back disability without regard to 
finality of the May 2005 determination.  Nevertheless, the Board 
must find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2005 denied a request to reopen a claim of 
service connection for a low back disability.

2.  The evidence added to the claims file since the May 2005 
determination is essentially cumulative of the evidence 
previously of record and does not provide a reasonable 
possibility of substantiating the claim of service connection for 
a low back disability.

3.  The Veteran's cervical spine disability is manifested by 
slight limitation of motion and there is no clinical evidence it 
has resulted in any incapacitating episodes.

4.  The Veteran's left knee disability is manifested by slight 
limitation of motion and slight  instability.

CONCLUSIONS OF LAW

1.  The RO's decision of May 2005, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2010).

2.  The evidence received since the May 2005 rating decision is 
not new and material to reopen the appellant's claim of service 
connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).

3.  Throughout the rating period on appeal, the criteria for a 
rating in excess of 10 percent for cervical disc disease and 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

4.  Throughout the rating period on appeal, the criteria for a 
rating in excess of 10 percent for chondromalacia of the left 
knee based on limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2010).

5.  A separate rating of 10 percent for instability of the left 
knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule). In any 
event, where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson.

In letters dated November 2005, September 2006, and January and 
October 2007, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a claim 
for service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  The November 2005 and October 
2007 letters contained the pertinent information concerning a 
claim for an increased rating.  The January 2007 letter also 
advised the Veteran that new and material evidence was needed to 
reopen the claim for service connection for a low back 
disability, and provided notice to the appellant regarding the 
basis for the prior denial of service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To the extent that some 
components of the notice followed the adverse decisions on 
appeal, the claims were all readjudicated, most recently in 
November 2009, curing any timing defect.  Accordingly, no further 
development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file includes the service treatment 
records, private and VA medical records, the reports of 
Department of Veterans Affairs (VA) examinations, statements 
submitted on behalf of the Veteran, and the Veteran's testimony 
at a hearing before the undersigned Acting Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, he has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Service connection for a low back disability was originally 
denied by the RO in December 1991.  The rating action noted that 
the Veteran had complained of low back pain on several occasions 
in service, but the back was normal on the initial VA examination 
conducted following separation from service.  Service connection 
for a low back disorder was again denied by the RO in March 1993, 
August 1995, February 2004, and in May 2005.  The latter 
determination found that the additional evidence disclosed a 
current low back disability but failed to establish it was 
related to service.  The Veteran was notified of this decision 
and of his right to appeal by a letter dated in May 2005, but he 
did not pursue an appeal.  

The evidence of record at the time of the May 2005 rating action 
included the service treatment records, VA and private medical 
records, lay statements, and the report of a VA examination.  The 
service treatment records reveal that the Veteran was seen in 
September 1966 for complaints referable to his back.  Lumbar 
strain was noted.  He was seen about one month later for low back 
pain.  It was indicated that he had a urethral discharge, and no 
findings concerning the low back were recorded.  A clinical 
history on an X-ray study of the lumbar spine in November 1969 
noted a history of low back pain accompanied by headaches.  The 
X-ray was negative.  The spine was evaluated as normal on 
evaluations in March 1968, May 1971 and August 1973.  The Veteran 
reported recurrent low back pain since 1969 on a report of 
medical history in December 1976.  The spine was again evaluated 
as normal on examinations in August 1977 and March 1987.  He 
related he had pain in the lower back on a report of medical 
history in May 1991 in conjunction with the retirement 
examination.  A clinical evaluation of the spine on the 
retirement examination in May 1991 was normal.  

The Veteran was afforded a general medical examination by the VA 
in September 1991.  He described lower back pain on the right 
side that he experienced in 1962.  He asserted that while 
participating in amphibious training in 1962, he fell and injured 
his low back.  He stated it flares up at times.  It was noted he 
moved about well, and had no trouble going from sitting to lying 
or from a lying position to a sitting position.  Straight leg 
raising was negative, and no objective sensory loss was noted.  
An X-ray of the lumbar spine was essentially normal with no 
definite abnormality of note.  The diagnosis was post-traumatic 
arthritis of the lumbosacral spine.  

VA outpatient treatment records show the Veteran was seen in the 
urology clinic in June 1992 and that some low back pain was noted 
at that time.  

A VA examination of the spine was again conducted in March 1993.  
The Veteran again reported a history of a low back injury 
secondary to a fall early in service.  He stated he received 
conservative treatment, and that he continued to have painful 
catches in the lower back over the years.  He maintained that he 
was asymptomatic at the time of the examination, and reported his 
last significant episode of back pain was in 1991.  He described 
occasional radiation of pain in to the right leg.  X-rays of the 
lumbar spine were normal.  The diagnosis was lumbar strain.

Statements dated in December 2004 were received from two people 
who had served with the Veteran.  R.M. noted that when he 
traveled with him, the Veteran complained of lower back pain.  
The Veteran related he had gone on sick call several times, but 
the medical staff could not tell him why.  D.L.H. indicated the 
Veteran told him he had a bad back.

The Veteran was again examined by the VA in June 1995.  It was 
indicated he had been treated in the past for lower back 
problems.  An X-ray of the lumbosacral spine revealed minimal 
degenerative changes.  The diagnosis was chronic low back pain 
with radiologic evidence of minimal degenerative joint disease.

Additional VA outpatient treatment records show the Veteran had 
chronic low back pain when he was seen in November 2005.

As noted above, by rating action dated May 2005, the RO denied 
service connection for low back pain on the basis that the 
evidence did not demonstrate that the Veteran's current low back 
disability was incurred in service.  It was concluded new and 
material evidence had not been received to reopen the claim.

The evidence received since the May 2005 rating decision includes 
private and VA medical records, the reports of VA examinations, 
lay statements and the Veteran's testimony before the 
undersigned.  

In a December 2007 statement, L.B. related he had driven the 
Veteran to his medical appointments at the VA since 2005.  He 
claimed the reason he drove the Veteran was because of his low 
back pain.

The Acting Principal of the Washington County School Program 
stated in September 2008 that the Veteran had been employed, as 
needed, since 2006.  He added the Veteran took medication for low 
back pain.  

A VA examination of the spine was conducted in October 2009.  The 
Veteran stated that he injured his back when doing a simulated 
rappelling off a ship.  He added he fell on someone's helmet and 
had mild back pain after this.  Following an examination, the 
diagnosis was lumbar spondylosis and degenerative disc disease.  
The examiner opined that it was less likely than not that the 
Veteran's current low back disability was caused by or the result 
of service.  He explained that while the Veteran had complained 
of low back pain in 1969, in the vast majority of cases, acute 
low back pain resolves without any long-term sequelae.  Based on 
that incident, there was little evidence to support the Veteran's 
claim that he sustained any serious back injury or had a chronic 
back problem resulting from service.  
 
No other evidence pertinent to the spine is of record following 
the last final May 2005 rating decision.

The issue before the Board is whether new and material evidence 
has been received to reopen the previously denied claim for 
service connection for a low back disability.  While the 
Veteran's testimony is new, it is not material.  During the 
hearing, the Veteran testified that he first injured his back 
while on amphibious training in 1962.  He asserted the soldier 
ahead of him fell and knocked the Veteran off a ladder and he 
fell on his back.  The Veteran stated that the medic looked at 
him and told him to keep climbing.  The Veteran added that no 
record was made of this.  He argues that he has had problems with 
his back since this incident.  He essentially provided the same 
history at the time of the September 1991 VA examination.  

The additional evidence fails to establish the Veteran currently 
has a low back disability that is related to service, and in fact 
contains a competent medical opinion reaching the opposite 
conclusion.  Thus, the element of the claim lacking 
substantiation in May 2005 remains lacking.  The Board further 
notes the Veteran's belief that he suffers from a low back 
disability and that it is related to his service.  Although he is 
competent to state his symptoms, he is not, as a lay person, 
qualified to render a medical diagnosis or an opinion concerning 
medical causation on these matters.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

Thus, the additional evidence does not raise a reasonable 
possibility that the Veteran a low back disability that is 
related to service, when considered in conjunction with the 
record as a whole.  The Board concludes, therefore, that the 
evidence is not new and material, and the claim for service 
connection for a low back disability is not reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

A.  Cervical spine 

Under the General Formula, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
evaluation.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent evaluation.  Forward flexion greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
evaluation.  Any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is from 0 to 45 degrees; extension is from 0 to 45 
degrees; left and right lateral flexion are from 0 to 45 degrees; 
and left and right lateral rotation are from 0 to 80 degrees.  
See Plate V.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The combined range of 
motion range of motion of the cervical spine is 340 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
General Rating Formula, Note (2).

A 60 percent evaluation may be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent evaluation 
may be assigned.  With incapacitating episodes having a total 
duration of at leasdt 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  With 
incapacitating episodes having a total duration of at leasdt one 
week but less than 2 weeks during the past 12 months, a 10 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note 1.

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings.  The Veteran asserts 
his neck pain radiates to his right arm and shoulder.  He also 
maintains that his neck is stiff when it is cold.  The VA 
examinations conducted in November 2007 and October 2009 confirm 
that he has limitation of motion of the cervical spine.

While range of motion was shown on objective examination, the 
degree of lost motion does not warrant a higher evaluation here.  
When he was examined by the VA in November 2007, forward flexion 
of the cervical spine was from 0 to 45 degrees; extension was 
from 0 to 45 degrees; lateral flexion was from 0 to 45 degrees, 
bilaterally; and rotation was from 0 to 80 degrees.  It was noted 
the Veteran had no complaints of pain on any of these movements.  
The examiner added that repetitive testing was unchanged from the 
baseline.  

The range of motion of the Veteran's cervical spine on the 
October 2009 VA examination was identical to the findings 
recorded on the previous examination.  On repetitive testing, 
there was no additional limitation due to painful motion, 
fatigue, weakness or incoordination.  The range of motion was 
again unchanged from the baseline.  

Again, while limited to some degree, the Veteran's range of 
motion does not even warrant a compensable evaluation per the 
diagnostic criteria outlined above.  In addition, there is no 
evidence of pain on motion.  The Veteran has reported pain, and 
it is acknowledged that he is competent to report such 
symptomatology.  However, the Board finds more probative the 
objective findings indicating no pain at any point within the 
Veteran's range of motion and with no decreased motion on 
repetition.  

In sum, there is no basis on which a higher rating may be 
assigned.  In addition, the Veteran has not asserted he has had 
any incapacitating episodes attributable to his cervical spine 
disability.  The Board concludes, accordingly, that the medical 
findings on examination are of greater probative value than the 
Veteran's allegations regarding the severity of his cervical 
spine disability.  The Board finds, therefore, that a higher 
rating is not warranted for cervical disc disease and arthritis.

B.  Left knee 

A 30 percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  When flexion is limited 
to 45 degrees, a 10 percent rating is assignable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

A 50 percent evaluation may be assigned when extension of the leg 
is limited to 45 degrees.  When extension is limited to 30 
degrees, a 40 percent evaluation is assignable.  When limited to 
20 degrees, a 30 percent rating may be assigned.  When extension 
is limited to 15 degrees, a 20 percent evaluation may be 
assigned.  When limited to 10 degrees, a 10 percent evaluation 
may be assigned.  When extension is limited to 5 degrees, a 
noncompensable will be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the knee 
which is severe.  When moderate, a 20 percent evaluation may be 
assigned.  When slight, a 10 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The evidence supporting the Veteran's claim includes his 
statements and some of the medical findings on examination.  The 
record reflects the Veteran has received treatment for left knee 
pain.  When he was seen in a VA outpatient treatment clinic in 
February 2005, it was reported he had patellofemoral crepitance, 
some laxity, and mild swelling.  The Veteran stated during a 
December 2005 VA examination that he had three to four flares a 
month of left knee pain, and he claimed that his pain was 7/10 in 
intensity during a flare-up.  An examination at that time 
demonstrated pain on the medial aspect of the leg with varus and 
valgus maneuvers.  When performing the McMurray's test with 
medial stress, he had pain in the left knee.  

The Board notes that limitation of motion of the left knee was 
present on the November 2007 VA examination.  Range of motion was 
from -5 to 100 degrees, both active and passive, with pain 
throughout.  

The Veteran was most recently afforded a VA examination with 
respect to his left knee in November 2009.  The examination 
disclosed a small left knee joint effusion.  His gait was mildly 
antalgic and he had an abnormal shoe pattern.  There was 
tenderness to palpation at the medial, greater than the lateral, 
joint line, and at the patellofemoral joint.  McMurray's test was 
equivocal secondary to some guarding.  The patellar grind test 
was positive.  Range of motion was from 0 to 60 degrees, with 
pain from 40 to 60 degrees.  The diagnoses were chondromalacia 
patella and osteoarthritis of the left knee.

In a September 2007 statement, L.B. noted that he drove the 
Veteran to his medical appointments, in part because of his left 
knee pain.

A VA physician wrote in August 2008 that he was treating the 
Veteran for left knee pain, which was caused by a degenerative 
meniscus.  The physician recommended that he walk only when he 
had to and that he should stay away from steps and stairs.  

An employer of the Veteran wrote in September 2008 that the 
Veteran had pain in his left knee and that he was on medication 
for it.

The evidence against the Veteran's claim includes the medical 
findings on examinations.  Initially, the Board notes that the 
December 2005 VA examination reveals active range of motion of 
the left knee was from -10 to 130 degrees, and passive motion was 
from 0 to 135 degrees.  There was no pain on flexion, and the 
pain on extension at -10 degrees.  Repetitive testing was 
unchanged from the baseline.  There was no evidence of medial or 
lateral collateral ligament instability.  There was no evidence 
suggestive of laxity in his ligaments.  There was no evidence of 
instability in the anterior or posterior cruciate ligaments when 
tested with the anterior and posterior drawer tests.  
Furthermore, there was no tenderness with lateral stress on 
McMurray's maneuver.  

On the November 2007 VA examination, range of motion of the 
Veteran's left knee was from -5 to 100 degrees, both active and 
passive.  While this does show limitation of motion, it is not to 
a compensable degree.  It was also indicated that repetitive 
testing was unchanged from the baseline.  Anterior and posterior 
drawer tests revealed no evidence of anterior or posterior 
cruciate ligament instability.  There was no evidence of medial 
collateral or lateral collateral ligament instability.  
McMurray's test was negative for medial or lateral meniscus 
entrapment of the left knee.  

The most recent VA examination of the left knee was conducted in 
November 2009.  Lachman's test was negative and the ligaments 
were all intact.  

The Board acknowledges that limitation of motion of the left knee 
has been documented.  The fact remains, however, it is not to a 
compensable degree.  The November 2009 VA examination shows that 
range of motion was from 0 to 60 degrees, and that pain began at 
40 degrees.  As noted above, a noncompensable evaluation is 
assigned when flexion is limited to 60 degrees.  It appears that 
the 10 percent evaluation has been assigned based on pain on 
motion.  See Deluca, 8 Vet. App. 202.  However, as the functional 
impairment due to pain is not here commensurate with a higher 
evaluation, the claim cannot be allowed on this basis.

The Board also notes that the VA General Counsel has held that 
separate ratings may be assigned for limitation of flexion and 
extension of the knee.  VAOPGCPREC 9-2004.  However, as the 
Veteran has not had flexion or extension limited to a compensable 
degree at any point during the course of the appeal for either 
knee, separate ratings for limitation of extension and flexion 
are not warranted.

In this case, a separate award of service connection is deemed 
warranted for instability of the left knee.  In this regard, left 
knee instability was shown in a February 2005 VA outpatient 
treatment report.  Again, at that time there was significant 
crepitus, and some laxity with anterior drawer sign.  Although 
subsequent evidence indicated a stable left knee, the evidence is 
at least in equipoise as to whether some degree of instability 
exists and, in any case, the eventual rating may be staged to 
reflect periods during which the symptoms are more or less 
symptomatic.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In sum, then, a rating in excess of 10 percent is not warranted 
for the component of the left knee disability evaluated based on 
limitation of motion.  However, a separate award of 10 percent is 
justified for left knee instability objectively demonstrated in 
the record.

	III.  Additional considerations

The Board has also considered whether the Veteran's service-
connected cervical spine disorder or is left knee disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted. See 38 
C.F.R. § 3.321(b)(1) (2010).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service- connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for 
consideration of greater disability and symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Thus, referral for extraschedular 
consideration is not warranted.


ORDER

Since new and material evidence has not been received to reopen a 
claim for service connection for a low back disability, the 
appeal is denied.

An increased rating for cervical disc disease and arthritis is 
denied.

An increased rating for chondromalacia based on limitation of 
motion of the left knee is denied.

A separate rating of 10 percent for instability of the left knee 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits.


REMAND

The Veteran also asserts that service connection is warranted for 
PTSD.  The Veteran has described various stressors.  When he was 
seen in a VA outpatient treatment clinic in May 2005, he asserted 
that one of his duties in service involved working in the 
mortuary.  He claims he had to pick up and identify the remains 
of individuals who had died.  He related that he had to retrieve 
the bodies of three individuals who were blown apart by a grenade 
that exploded in a fox hole.  Another incident involved his 
retrieving the bodies of 26 men who were killed when a helicopter 
crashed and burned.  He also mentioned that a truck detonated an 
explosive device after the jeep he was in had passed that poin in 
the road.  He maintains that he retrieved the remains of the 
victims.  

In a statement received in January 2007, the Veteran referred to 
a barracks explosion in June 1967.  He also stated that while 
serving as an ammunition handler, he observed a muzzle blast that 
killed three crew members and injured five others.  This 
reportedly occurred in April 1963.  

The RO attempted to verify the Veteran's stressors.  A response 
was received in August 2007, but only noted an "incident 
described by" the Veteran without specifying what stressor was 
researched.  Thus, it is not clear what incident the RO sought to 
confirm, limiting the usefulness of the response.  It was also 
indicated that Army Safety records only went back to 1974.  In 
addition, it was stated that Department of Defense and National 
Archives casualty files (which are incomplete) were reviewed, but 
the casualties described by the Veteran were not recorded.  It 
appears, however, that there should be records of some of the 
incidents described by the Veteran, particularly the helicopter 
crash.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers, VA and 
non-VA, from whom he has received treatment 
for a psychiatric disability since his 
separation from service.  After securing 
the necessary authorizations for release of 
this information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should be asked to provide 
any additional information, including 
detailed descriptions of stressful events, 
including all dates, places, and 
identifying information of others involved 
(names, ranks, and units of assignment) and 
the Veteran's unit of assignment at the 
time each of his claimed stressors 
occurred.  

3.  If sufficient information is furnished 
by the Veteran, the RO/AMC should attempt 
to verify the stressor through all 
appropriate sources.  

4.  After the above is completed to the 
extent possible, the Veteran should be 
scheduled for a VA psychiatric examination 
to determine whether it is at least as 
likely as not that he suffers from PTSD as 
a result of any verified stressor 
identified, or whether it is at least as 
likely as not that he has any current 
psychiatric disability that is related to 
service.  The RO/AMC should identify any 
verified stressors in the examination 
request.  The claims file should be made 
available to and be reviewed by the 
examiner.  All tests deemed necessary 
should be conducted and the results 
reported.  The examiner should provide a 
rationale for any conclusions reached.  

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


